Citation Nr: 0808275	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-40 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1949, and from September 1950 to June 1952.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran was diagnosed as having 
tinnitus at a VA evaluation in December 2004.  He reported 
that he had experienced tinnitus since service, and the 
examiner stated that his condition could possibly be related 
to service.  While there has been no formal claim for service 
connection for tinnitus, this report of symptoms may 
constitute an informal claim.  The RO should clarify this 
matter with the veteran and determine whether further 
development is warranted.  See 38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993).


FINDING OF FACT

The veteran's currently diagnosed hearing loss is not 
causally or etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant with pre-adjudication notice in 
May 2004.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.

In this case, although the notice provided did not address 
effective date provisions that may be pertinent to the 
appellant's claim, such error was harmless given that claim 
for service connection is being denied, and hence no rating 
or effective date will be assigned.  

The RO has been unable to obtain the veteran's complete 
service records as they were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The RO sought 
alternate source development of the evidence, and the veteran 
assisted in the effort to reconstruct his service medical 
records (SMRs) by completing NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  However, the 
veteran could not recall relevant dates of in-service 
treatment, and NPRC has been unable to reconstruct the 
record.  The Board recognizes that, where relevant records 
are unavailable because of the NPRC fire, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, and sought medical 
opinions as to the etiology and severity of disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claim file.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a) (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensey, 5 Vet. App. at 159-60.

The veteran contends that his hearing loss is a result of his 
exposure to loud noise from Howitzer fire while assigned to 
an artillery unit during his first year of service.  The 
veteran's 1949 discharge certificate shows that between July 
1948 and July 1949, he was assigned to the 14th Armored Field 
Artillery Battalion.  Both the 1949 discharge certificate and 
the DD-214 from 1952 show that he worked as a truck driver in 
service.  He states that his hearing loss began in service 
and that he has been treated continuously for hearing loss 
and ear problems since 1965.  The veteran has reported that 
after service he worked as a farmer until 1996.  In this 
occupation, he was exposed to noise from tractors and other 
farm equipment and from gunfire.

The claim file contains a report of the veteran's separation 
physical examination performed in June 1952.  This is the 
only document in the claim file from the veteran's SMRs, and 
it appears to have been added to the file before 1973.  At 
the time of the separation physical, his hearing was found to 
be 15/15 for whispered and spoken voice, in both ears.  15/15 
is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  The 
report does not indicate that the veteran complained of 
hearing loss, and it notes that he was not on any special 
profile for hearing problems.

The claim file contains treatment records from David Pou, 
M.D., dated between October 2003 and May 2004.  Dr. Pou's 
diagnoses included sensorineural hearing loss, abnormal 
auditory perception, and otomycosis.  

The veteran was evaluated by a VA audiologist in December 
2004.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
90
85
85
95
LEFT
80
90
90
85
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 78 in the left ear.

The audiologist diagnosed severe to profound, primarily 
sensorineural hearing loss at 500 to 4000 hertz, in both 
ears.  He also noted constant bilateral tinnitus.  The 
examiner noted that the veteran had recently had a pressure 
equalization tube placed in his right ear and that his middle 
ear problems might affect the results of the pure tone test.  

The VA examiner reviewed the veteran's claim file, noting 
that the veteran's whisper hearing test at separation had 
been normal.  He stated that, although the veteran's score 
was within normal limits, the result did not reflect the 
possibility of a high frequency hearing loss because the 
whisper test does not yield frequency specific audiometric 
thresholds.  He also noted that the veteran's history of ear 
infections did not begin until after service.  The examiner 
concluded that there is insufficient information to render an 
opinion of the etiology of the hearing loss without resorting 
to speculation.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

The medical evidence of record clearly shows that the veteran 
has a current hearing disability.  To establish service 
connection for this disability, the evidence must show that 
the condition began or was aggravated during the veteran's 
military service, or that an event in service caused the 
subsequent disability.

The veteran's contention that he served in an artillery unit 
during his first year of service is verified by his discharge 
documents.  While this indicates that he may have been 
exposed to noise during service, his 1952 separation 
examination shows that his hearing was found to be normal 
when he was discharged.  As the VA examiner noted, the 
whisper test that was performed is not ideal because it does 
not measure specific frequency thresholds.  Nonetheless, it 
is regarded as a valid hearing test, and it is the only 
evidence available regarding the veteran's hearing in 
service.  The fact that the veteran did not report any 
hearing problems at his separation examination also supports 
a finding that his hearing was not impaired when he left 
service.

On his April 2004 claim form, the veteran reported that he 
has been treated for his hearing disability continuously 
since 1965.  However, he has not submitted any evidence of 
complaints or diagnoses of hearing impairment prior to 
November 2003.  The veteran has stated that earlier records 
cannot be recovered because the doctors who treated him are 
either retired or deceased.  While the Board is sympathetic 
to the veteran's dilemma, the fact remains that there is no 
evidence of hearing loss in the record until more than 50 
years after separation.  That the disability manifested so 
many years after service weighs against a finding of service 
connection. 

Additionally, although the veteran's current hearing loss is 
clearly documented, no doctor has linked his disability to 
military service.  The veteran's private physician has 
offered no opinion as to the etiology of his hearing loss.  
Despite the VA examiner's doubt about the relevance of the 
whisper test, he pointed out that the veteran's history of 
ear infections did not begin until after service.  He also 
noted that the veteran was exposed to loud noise during his 
post-military work as a farmer.  Ultimately, the examiner was 
unwilling to conclude that the veteran's hearing loss was 
caused by military service.  The only nexus opinion of record 
states that a finding that the hearing loss was caused by 
service would require speculation.  Service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 
(1992); Obert v. Brown, 5 Vet. App. 30 (1993). Without a 
medical opinion linking the veteran's current disability to 
his service, there is no basis for service connection.  

The Board appreciates the difficulty the veteran faces in 
attempting to prove his claim without his service records.  
Nonetheless, it must base its determination on the facts that 
are shown by the evidence of record.  

The Board concludes that the evidence of record weighs 
against a finding of service connection for hearing loss; 
therefore the benefit-of-the-doubt rule does not apply.  The 
claim for service connection for bilateral hearing loss must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


